This matter having come before the Court on a petition for certification from the judgment in A-5304-01T3, and the Court having taken judicial notice of the obligation of the Council on Affordable Housing under N.J.A.C. 1:30-6.2(c) to promulgate its Third Round Fair Share Methodology regulations no later than October 6, 2004, or the proposal expires;
And good cause appearing;
IT IS ORDERED that the petition for certification is denied, without prejudice to a renewal of the application on an expedited basis if the Council fails to promulgate its regulations by the required date under the New Jersey Administrative Code.
Jurisdiction is not retained.